
	
		I
		111th CONGRESS
		1st Session
		H. R. 1465
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to provide
		  regulatory relief to small and family-owned businesses.
	
	
		1.Certain requirements
			 inapplicable to second-hand sellersSection 19 of the
			 Consumer Product Safety Act (15
			 U.S.C. 2068) is amended by adding at the end thereof the following:
			
				(c)Exceptions for
				Second-hand Sellers
					(1)In
				generalIt is not a violation of subsection (a)(1) or (a)(2) of
				this section for a second-hand seller to sell, offer for sale, or distribute in
				commerce—
						(A)a consumer product
				for resale that is treated as a banned hazardous substance under the
				Federal Hazardous Substances Act (15
				U.S.C. 1261 et seq.) because of the application of section 101(a) of the
				Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a); or
						(B)a children’s
				product without the label required by section 14(c) of this Act.
						(2)Second-hand
				seller definedIn this subsection, the term second-hand
				seller means—
						(A)a consignment
				shop, thrift shop, or similar enterprise that sells, offers for sale, or
				distributes in commerce a product after the first retail sale of that
				product;
						(B)an individual who
				utilizes the Internet, a yard sale, or other casual means of selling, or
				offering for sale, such a product; or
						(C)a person who
				sells, or offers for sale, such a product at an auction for the benefit of a
				nonprofit
				organization.
						.
		2.Prospective
			 application of lead content and third party testing rules
			(a)Lead
			 ContentSection 101(a) of the Consumer Product Safety Improvement
			 Act of 2008 (15 U.S.C. 1278a(a)) is amended—
				(1)by striking
			 (b) beginning on the dates provided in paragraph (2), in
			 paragraph (1) and inserting (b),;
				(2)by striking
			 (15 U.S.C. 1261 et seq.). in paragraph (1) and inserting
			 (15 U.S.C. 1261 et seq.) if it is manufactured after the date on which
			 such limit takes effect.;
				(3)by striking
			 180 days in paragraph (2)(A) and inserting 360
			 days;
				(4)by striking
			 1 year in paragraph (2)(B) and inserting 18
			 months;
				(5)by striking
			 3 years in paragraph (2)(C) and inserting
			 3½ years; and
				(6)by striking
			 3 years in paragraph (2)(D) and inserting
			 3½ years.
				(b)ApplicationThe
			 amendments made by subsection (a) shall be treated as having taken effect on
			 August 15, 2008.
			3.Lead content
			 certification; waiver of third party testing requirementSection 14(g) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2063(g)) is amended by adding at the end thereof the following:
			
				(5)Special rule for
				lead content testing and certificationSubsection (a) shall not
				require the manufacturer or private labeler of a product to test a product for,
				or certify it with respect to, lead content if—
					(A)each component of
				the product has been tested for lead content by the manufacturer or private
				labeler of the component; and
					(B)the manufacturer
				or private labeler of each such component certifies that the component
				(including paint, electroplating, and other coatings) does not contain more
				lead than the limit established by section 101(a)(2) of the Consumer Product
				Safety Improvement Act of 2008 (15 U.S.C.
				1278a(a)(2)).
					.
		4.Suspension of
			 enforcement pending final regulationsNotwithstanding any provision of law to the
			 contrary, neither the Consumer Product Safety Commission nor the Attorney
			 General of any State may initiate an enforcement proceeding under the
			 Consumer Product Safety Act or the
			 Federal Hazardous Substances Act for
			 failure to comply with the requirements of, or for violation of, the following
			 provisions of law until 30 days after the date on which the Commission issues
			 the referenced rule, regulation, or guidance:
			(1)Section 101(a) of
			 the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a) with
			 respect to materials, products, or parts described in subsection (b)(1), until
			 the date on which the Commission promulgates a final rule providing the
			 guidance required by section 101(b)(2)(B) of that Act.
			(2)Section 101(a) of
			 that Act with respect to certain electronic devices described in section
			 101(b)(4) of that Act, until the date on which the Commission, by final
			 regulation, issues the requirements described in subparagraph (A) of section
			 101(b)(4) and establishes the schedule described in subparagraph (A) of section
			 101(b)(4).
			(3)Section 14(a) (1)
			 or (2) of the Consumer Product Safety
			 Act (15 U.S.C. 2063(a) (1) or (2)), until the date on which—
				(A)the Commission has
			 established and published final notice of the requirements for accreditation of
			 third party conformity assessment bodies under section 14(a)(3)(B)(vi) of that
			 Act for products to which children’s product safety rules established or
			 revised before August 14, 2008, apply,
				(B)the Commission has
			 established by final regulation requirements for the periodic audit of third
			 party conformity assessment bodies under section 14(d)(1) of that Act (15
			 U.S.C. 2063(d)(1)), or
				(C)the Commission has
			 by final regulation initiated the program required by section 14(d)(2)(A) of
			 that Act (15 U.S.C. 2063(d)(2)(A)) and established protocols and standards
			 under section 14(d)(2)(B) of that Act (15 U.S.C. 2063(d)(2)(B)),
				whichever is
			 last.5.Waiver of civil
			 penalty for initial good faith violationSection 20(c) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2069(c)) is amended by adding at the end thereof the following: “The
			 Commission shall waive any civil penalty under this section if the Commission
			 determines that—
			
				(1)the violation is
				the first violation of section 19(a) by that person; and
				(2)the person was
				acting in good faith with respect to the act or omission that constitutes the
				violation.
				.
		
